Opinion issued December 10, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00642-CR
                            ———————————
        IN RE THE STATE OF TEXAS EX REL. KIM OGG, Relator



                               Original Proceeding
                         Petition for Writ of Mandamus
                         Petition for Writ of Prohibition


                          MEMORANDUM OPINION

      Harris County District Attorney Kim Ogg, representing the State of Texas,

filed a petition seeking mandamus and prohibition relief.1 On October 30, 2020, the

State filed a motion to dismiss this proceeding as moot because the underlying trial



1
      The underlying case is State of Texas v. Celso Elias Sapon-Rosales, cause number
      2282643, pending in the County Criminal Court at Law No. 8 of Harris County,
      Texas, the Honorable Franklin Bynum presiding.
court case was dismissed and refiled as a felony complaint. A certified copy of the

dismissal and felony complaint were provided to this Court. No response or

opposition to the motion was filed. See TEX. R. APP. P. 10.3(a). We have not issued

a decision in the case.

      Because the trial court cause from which this proceeding arises has been

dismissed, we grant the State’s motion and dismiss this proceeding as moot. We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2